ACCEPTED
                                                                                                      14-DCV-218252
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                               12/22/2014 3:19:29 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                              CLERK

                                CAUSE NO. 14-DCV-218252

                                                                                FILED IN
SCHLUMBERGER TECHNOLOGY          §                           IN THE DISTRICT
                                                                      1st COURTCOURT  OF
                                                                                OF APPEALS
CORPORATION,                     §                                         HOUSTON, TEXAS
    Plaintiff,                   §                                      12/22/2014 3:19:29 PM
                                 §                                      CHRISTOPHER A. PRINE
     v.                          §                           FORT    BEND COUNTY,Clerk TEXAS
                                 §
RICKY D. PARKER and JAMES MYERS, §
     Defendants.                 §                               268TH JUDICIAL DISTRICT


               DEFENDANTS RICKY D. PARKER AND JAMES MYERS’
                    NOTICE OF INTERLOCUTORY APPEAL

       COMES NOW RICKY D. PARKER and JAMES MYERS, defendants in Cause No. 14-

DCV-218252; Schlumberger Technology Corp. v. Ricky D. Parker and James Myers; in the

268th Judicial District Court of Fort Bend County, Texas, desiring to appeal from the trial

court’s Order denying Defendants’ Motion to Compel Arbitration on December 10, 2014; the

trial court’s Order denying Defendants’ Motion for Reconsideration of Its Motion to Compel

Arbitration on December 10, 2014; and trial court’s order granting Temporary Injunction dated

December 18, 2014. The appeal is taken under sections 51.014(a)(4); 61.016; and 171.098 of the

Texas Civil Practice and Remedies Code and is therefore an accelerated appeal under Rule

28.1(a) of the Texas Rule of Appellate Procedure. This case is not a parental termination or

child protection case, as defined in Rule 28.4 of the Texas Rules of Appellate Procedure. See

Tex. R. App. P. 25.1(d)(7).

       This appeal is to the First or Fourteenth Court of Appeals in Houston, Texas.




                                               1
                                             Respectfully submitted,

                                             MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                             By:    /s/ Kevin G. Cain
                                                    W. Jackson Wisdom
                                                    State Bar No. 21804025
                                                    wisdom@mdjwlaw.com
                                                    James M. Cleary
                                                    State Bar No. 00783838
                                                    cleary@mdjwlaw.com
                                                    Kevin G. Cain
                                                    State Bar No. 24012371
                                                    cain@mdjwlaw.com
                                             808 Travis Street, 20th Floor
                                             Houston, Texas 77002
                                             Telephone: (713) 632-1700
                                             Facsimile: (713) 222-0101

                                             ATTORNEYS FOR DEFENDANTS
                                             RICKY D. PARKER AND JAMES MYERS



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was sent via email,
on this 22nd day of December, 2014, to the following:


               Jeff Barnes                           Via Email: barnesj@jacksonlewis.com
               JACKSON LEWIS P.C.
               1415 Louisiana, Suite 3325
               Houston, Texas 77002

               Mr. William L. Davis                  Via Email: davisw@jacksonlewis.com
               Jackson Lewis, P.C.
               500 N. Akard, Suite 2500
               Dallas, Texas 75201


                                             /s/ Kevin G. Cain
                                             Kevin G. Cain




                                                2